ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-183 of DONALD H. LARSEN of RED BANK, who was admitted to the bar of this State in 1983;
And the District XA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(b) (failure to set forth in writing the rate or basis of fee), RPC 1.7(a)(2) (concurrent conflict of interest), RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5) (knowingly failing to disclose to the tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), RPC 3.7 (a lawyer shall not act as advocate at trial in which the lawyer is likely to be a necessary witness) RPC 5.5(a), and Rule 1:28-2 (practicing law while ineligible);
And the parties having agreed that respondent’s conduct violated RPC 1.5(b), RPC 1.7(a)(2), RPC 3.3(a)(1) and (5), RPC 3.7, RPC 5.5(a) and Rule 1:28-2, and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that respondent’s conduct violated RPC 1.5(b), RPC 1.7(a)(2), and RPC 5.5(a), and that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XA-2011-045E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
*253And good cause appearing;
It is ORDERED that DONALD H. LARSEN of RED BANK is
hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.